Title: To George Washington from Major General Robert Howe, 6 June 1780
From: Howe, Robert
To: Washington, George



Dear Sir
Highlands [N.Y.] 6th June 1780

The Informations I had of the Enemy’s Intentions of marauding in Force, & of which I gave your Excellency an Account yesterday, having been confirm’d to me by Intelligence received various Ways last Night, & from Sources that have seldom been mistaken, have induced me to advance Nixon’s Brigade, & to direct Glover’s to possess their Cantonments near & at the Village, that we may not receive the Mortification & Affront of having the Country plundered under our very Noses, & those Inhabitants ruin’d who are well affected, & who have sacrificed almost their all to the Cause, & against whom these Operations are principally intended.
your Excellency may be assured I shall not throw these Troops to such a Distance, but that an intimate & Timely Relation to this Grand Post shall be preserved, & to which they shall repair whenever it becomes requisite.
A Brigade of Guards lie at lauril Hill—from there a smart Detachment join’d Delancey yesterday Morng—The Refugees & Volunteers were turn’d out, & a full Complement of Ca[r]tridges serv’d out to them, some Arms were distributed, & the rest scrutinuously examined. Their Horse by Impressments & other Means are not a few, & tho’ not train’d will be useful for Extempore Services. Some Boats were collected & the Gally removed higher up. It is said some Part of their Men are to come up by Water, & the other by various Routes—their Junction to be somewhere upon the Croton—their Object a Forage, but that in Force.
I flatter myself Sir, the Movements I shall make, will make them suffer if they attempt to execute their Plan—or at least prevent their undertaking it, as I am fully convinc’d the Advance of Col. Putnam did the other Day—of which the Inhabitants are so sensible that they have sent me their Thanks.
The 37th British Regt lies at Lord Sterling’s House—the 43d at the Scotch Meeting House—five Companies of Artillery at the lower Barracks—three Regiments of Hessians at the Fresh Water Lake—two of Anspachers are in the Bowry Lane—one Regt of Hessians are at Greenwich—another Regt at Morris’s House—a Party of Yagers near

it. They are still apprehensive of a French Fleet, & their Forages are induced by that Expectation.
I shall do all in my Power to watch their Motions both by Land & Water, particularly the latter, as it requires the most Vigilance, & shall not cease to view this Post as the most capital Object, & consequently deem all else but minor Considerations. I have again sent to Connecticut to hasten on the Supplies which in Spite of all our Exertions come on too slowly. I am My Dear Sir With ev’ry Sentiment of Respect & Regard Your Excellency’s most obedient Humble servant

Robt Howe

